MANDATE

                                Court of Appeals
                            First District of Texas
                                 NO. 01-12-00920-CR

                         ARTURO PETRICIOLET, Appellant

                                           V.
                           THE STATE OF TEXAS, Appellee

    Appeal from the 228th District Court of Harris County. (Tr. Ct. No. 1344112).

TO THE 228TH DISTRICT COURT OF HARRIS COUNTY, GREETINGS:

      Before this Court, on the 31st day of July 2014, the case upon appeal to revise or to
reverse your judgment was determined. This Court made its order in these words:
                     This case is an appeal from the final judgment signed by
             the trial court on September 21, 2012. After submitting the
             case on the appellate record and the arguments properly raised
             by the parties, the Court holds that the trial court’s judgment
             contains no reversible error. Accordingly, the Court affirms
             the trial court’s judgment.

                    The Court orders that this decision be certified below
             for observance.

             Judgment rendered July 31, 2014.

             Panel consists of Justices Jennings, Sharp, and Brown.
             Opinion delivered by Justice Jennings.
       WHEREFORE, WE COMMAND YOU to observe the order of our said Court in
this behalf and in all things to have it duly recognized, obeyed, and executed.




January 2, 2015
Date                                                    CHRISTOPHER A. PRINE
                                                        CLERK OF THE COURT